Title: From Alexander Hamilton to Otho H. Williams, 3 May 1794
From: Hamilton, Alexander
To: Williams, Otho H.



Treasury DepartmentMay 3rd 1794
Sir

It has been found necessary to adopt certain regulations with regard to Vessels to which passports shall be granted by the President during the present embargo for the purpose of carrying french Emigrants to the West Indies.
You are to require security from the owner or owners of such vessels (to wit a bond of the acting owner with competent sureties) with condition that she shall proceed to the port or place for which she shall be cleared, and return from thence directly to the United States in Ballast. This security ought to be for not less than treble the value of the Vessel.
The Master or Person having the command of the vessel is to declare upon oath that the said vessel is bona fide destined to the port or place for which the passport is granted and shall take with her nothing but passengers heretofore inhabitants of some of the french West [India] Islands and their baggage—together with the necessary Sea stores for the voyage—and that the Vessel is not intended to take on board, nor with his knowledge privily connivance or consent shall take on board goods wares or merchandize or money for any purpose of trade or traffic whatsoever.
As a further addition to these precautions it is to be required that such vessel shall take with her at least at the rate of one passenger to two Tons of her burthen. Otherwise the clearance is not to be granted.
With great consideration   I am sir   your obedient servant

Alexander Hamilton
The Collector of Baltimore


P.S. Inclosed are passports for the following vessels now in the Port of Baltimore. The name of the master is to be inserted, where in blank.
Brig Dolphin
Brig Hope

Schooner Martha
Schooner Colley
Schooner Sincerity Simon White master
Brig Lily

